            Case 2:21-cv-00006-RSL Document 22-1 Filed 05/07/21 Page 1 of 2




 1
                                                        THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9 JULIAN FLORES, aka JULIAN FLORES
   SANCHEZ,                                        No. 2:21-CV-00006-RSL
10
                                        Plaintiff, ORDER GRANTING MOTION TO
11                                                 DISMISS AMENDED COMPLAINT
          v.                                       BY DEFENDANT WELLS FARGO
12                                                 BANK, N.A.
   WELLS FARGO BANK, N.A.,
13                                                 (PROPOSED)
                                      Defendant.
14
           This matter came before the Court on the motion by defendant Wells Fargo Bank,
15
    N.A. (“Wells Fargo”) to dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6).
16

17   The Court has considered the motion and the concurrently filed request for judicial notice, the

18   opposition filed by plaintiff Julian Flores aka Julian Flores Sanchez, if any, and Wells Fargo’s
19   reply in support of the motion, if any.
20
            Having considered the foregoing, the Court ORDERS that the motion is GRANTED.
21
     The Amended Complaint is dismissed with prejudice and without leave to amend.
22
            IT IS SO ORDERED.
23
            DATED this __ day of ____________, 2021.
24

25
                                                  The Honorable Robert S. Lasnik
26                                                United States District Court Chief Judge

     ORDER GRANTING MOTION TO DISMISS                                                K&L GATES LLP
     AMENDED COMPLAINT - 1                                                    925 FOURTH AVENUE SUITE 2900
                                                                             SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
           Case 2:21-cv-00006-RSL Document 22-1 Filed 05/07/21 Page 2 of 2




 1   Presented by:

 2   K&L GATES LLP

 3
     By /s/ Peter A. Talevich_____________
 4      Peter A. Talevich, WSBA #42644
        Raina V. Wagner, WSBA #45701
 5   925 Fourth Avenue, Suite 2900
     Seattle, WA 98104
 6   Phone: (206) 623-7580
     Fax: (206) 623-7022
 7   E-mail: peter.talevich@klgates.com
     E-mail: raina.wagner@klgates.com
 8
     Andrew C. Glass, MA# 638362
 9   Gregory N. Blase, MA# 662751
     Admitted Pro Hac Vice
10   State Street Financial Center
     One Lincoln Street
11   Boston, MA 02111-2950
     Phone: (617) 261-3100
12   Fax: (617) 261-3175
     E-mail: andrew.glass@klgates.com
13   E-mail: gregory.blase@klgates.com

14   Attorneys for Defendant Wells Fargo Bank, N.A.

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER GRANTING MOTION TO DISMISS                                K&L GATES LLP
     AMENDED COMPLAINT - 2                                    925 FOURTH AVENUE SUITE 2900
                                                             SEATTLE, WASHINGTON 98104-1158
                                                                 TELEPHONE: (206) 623-7580
                                                                  FACSIMILE: (206) 623-7022
